DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “slip-reducing means” in claims 7 and 8.
Because this/these claim limitations is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 12-14, 18-20, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “straight bending lines or bands are transverse to the mat” in line 8. It is unclear how the straight bending lines or bands are transverse to the mat. Examiner suggests that the claim be amended to state –straight bending lines or bands are transverse to a direction of motion of the mat--. 
Claim 8 recites the limitation “straight bending lines or bands are transverse to the mat” in line 7. It is unclear how the straight bending lines or bands are transverse to the mat. Examiner suggests that the claim be amended to state –straight bending lines or bands are transverse to a direction of motion of the mat--.
Claims 12-14, 18-20, and 23-26 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 12, 13, 18, 19, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fanguy (US 5596949) in view of Harada (JP 2014043332) and further in view of Duke (GB 2076352).
Regarding claim 7, Fanguy discloses a floor assembly for animal retention (Fig. 3), the floor assembly (Fig. 3) comprising: a floor (10) comprising: a cylindrical drive roller (14); a mat (11) extending around the cylindrical drive roller (14), the mat endlessly formed and comprising a base surface and elevated slip-reducing means (12) comprising elevations spaced apart in rows (claim 6 references parallel rows) such that straight bending lines or bands are formed between the rows of the elevations, wherein the straight bending lines or bands are transverse to the mat and facilitate bending of the mat about the cylindrical drive roller (see annotated Fig. 1 below); and a driving means coupled to the cylindrical driver roller (14) and configured to drive the cylindrical drive roller (14) to provide a continuous or intermittent driving of the mat in a longitudinal direction (col. 2, lines 38-42).

    PNG
    media_image1.png
    671
    981
    media_image1.png
    Greyscale

Annotated Fig. 1 of Fanguy (US 5596949)
Fanguy discloses a brush (80), but is silent as to a scraper comprising a base part and a plurality of elastic tongues, each elastic tongue extending from the base part to a free end of the elastic tongue; wherein the scraper is positioned such that the free ends of the elastic tongues contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller in a direction of motion, wherein the elastic tongues are integral with the base part; wherein the elastic tongues contact the mat at a bending of the mat and proximate a horizontal plane incident with a center shaft of the drive roller; wherein the tongues of the scraper are directed against the direction of motion of the mat; and wherein the scraper is fitted such that the elastic tongues and the base part are disposed at an angle toward the drive roller within an interval of 65-85° relative to a normal of the mat and with the elastic tongues in contact with the base surface at the angle, the normal lying in the horizontal plane.
Harada teaches a scraper (10) comprising a base part (60) and a plurality of elastic tongues (31), each elastic tongue (31) extending from the base part (60) to a free end (20) of the elastic tongue (31); wherein the scraper (10) is positioned such that the free ends (20) of the elastic tongues (31) contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller (Fig. 4). It would have been obvious to one of ordinary skill in the art before the elective filing date of the claimed invention to have modified Fanguy substituting the brush with the scraper taught by Harada in order to clean the mat, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Harada does not explicitly disclose wherein the elastic tongues (31) (which include (20)) are integral with the base part (60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic tongues of Harada to be integral with the base part in order for ease of manufacturing. Further, it has been held that the use of a one-piece construction instead of an article which has formally been formed in two pieces and put together would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965,968, 144 USPQ 347, 349 (CCPA 1965).
Duke teaches wherein the scraper (9) contacts the mat (1) at a bending of the mat (1) and proximate a horizontal plane incident with a center shaft of the drive roller (Fig. 1, a horizontal plane extending out from the center shaft would be proximate to the contact point of the scraper with the mat); wherein the scraper (9) is directed against the direction of motion of the mat (page 1, lines 85-91; Fig. 1 shows the direction of the mat in the counterclockwise motion and the scraper directed against that motion): and wherein the scraper (9) is fitted such that the scraper is disposed at an angle within an interval of 65-85° relative to a normal of the mat and with the scraper in contact with the base surface at the angle, the normal lying in the horizontal plane (Fig. 1; using the same horizontal plane extending from the center shaft as mentioned above, an angle can be made, between the horizontal plane and the scraper, that is acute, and roughly 75°, within the 65-85° range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning of the elastic tongues and base part of Fanguy modified by Harada as taught by Duke in order to catch excrement at the end of the mat before the rotation of the mat. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Please note in the combination, the elastic tongues and base part of the scraper are taught by Harada. 
Regarding claim 8, Fanguy discloses an animal retention facility (Fig. 3), comprising: a floor (10) comprising: a cylindrical drive roller (14); a mat (11) extending around the cylindrical drive roller (14), the mat endlessly formed and comprising a base surface and elevated slip-reducing means (12) comprising elevations spaced apart in rows (claim 6 references parallel rows) such that straight bending lines or bands are formed between the rows of the elevations, wherein the straight bending lines or bands are transverse to the mat and facilitate bending of the mat about the cylindrical drive roller (see annotated Fig. 1 above); and a driving means coupled to the cylindrical driver roller (14) and configured to drive the cylindrical drive roller (14) to provide a continuous or intermittent driving of the mat in a longitudinal direction (col. 2, lines 38-42).
Fanguy discloses a brush (80), but is silent as to a scraper comprising a base part and a plurality of elastic tongues, each elastic tongue extending from the base part to a free end of the elastic tongue; wherein the scraper is positioned such that the free ends of the elastic tongues contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller in a direction of motion, wherein the elastic tongues are integral with the base part; wherein the elastic tongues contact the mat at a bending of the mat and proximate a horizontal plane incident with a center shaft of the drive roller; wherein the tongues of the scraper are directed against the direction of motion of the mat; and wherein the scraper is fitted such that the elastic tongues and the base part are disposed at an angle toward the drive roller within an interval of 65-85° relative to a normal of the mat and with the elastic tongues in contact with the base surface at the angle, the normal lying in the horizontal plane.
Harada teaches a scraper (10) comprising a base part (60) and a plurality of elastic tongues (31), each elastic tongue (31) extending from the base part (60) to a free end (20) of the elastic tongue (31); wherein the scraper (10) is positioned such that the free ends (20) of the elastic tongues (31) contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller (Fig. 4). It would have been obvious to one of ordinary skill in the art before the elective filing date of the claimed invention to have modified Fanguy substituting the brush with the scraper taught by Harada in order to clean the mat, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Harada does not explicitly disclose wherein the elastic tongues (31) (which include (20)) are integral with the base part (60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic tongues of Harada to be integral with the base part in order for ease of manufacturing. Further, it has been held that the use of a one-piece construction instead of an article which has formally been formed in two pieces and put together would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965,968, 144 USPQ 347, 349 (CCPA 1965).
Duke teaches wherein the scraper (9) contacts the mat (1) at a bending of the mat (1) and proximate a horizontal plane incident with a center shaft of the drive roller (Fig. 1, a horizontal plane extending out from the center shaft would be proximate to the contact point of the scraper with the mat); wherein the scraper (9) is directed against the direction of motion of the mat (page 1, lines 85-91; Fig. 1 shows the direction of the mat in the counterclockwise motion and the scraper directed against that motion): and wherein the scraper (9) is fitted such that the scraper is disposed at an angle within an interval of 65-85° relative to a normal of the mat and with the scraper in contact with the base surface at the angle, the normal lying in the horizontal plane (Fig. 1; using the same horizontal plane extending from the center shaft as mentioned above, an angle can be made, between the horizontal plane and the scraper, that is acute, and roughly 75°, within the 65-85° range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning of the elastic tongues and base part of Fanguy modified by Harada as taught by Duke in order to catch excrement at the end of the mat before the rotation of the mat. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Please note in the combination, the elastic tongues and base part of the scraper are taught by Harada. 
Regarding claim 12, Fanguy as modified by Harada and Duke teaches (references to Harada) wherein the base part (60) comprises fitting means (paragraph [0023] of machine translation) fitted in a foundation (80) such that the base part is disposed at a distance from the mat and at the angle toward the drive roller (Duke: Fig. 1; using the same horizontal plane extending from the center shaft as mentioned above, an angle can be made, between the horizontal plane and the scraper, that is acute, and roughly 75°, within the 65-85° range), wherein the scraper is oriented approximately perpendicular to the longitudinal direction (Fig. 5).
Regarding claim 13, Fanguy as modified by Harada and Duke teaches (references to Harada) wherein the elastic tongues (31) comprise steel (see paragraph [0019] of machine translation, “spring steel, stainless steel”). 
Regarding claim 18, Fanguy as modified by Harada and Duke teaches (references to Harada) wherein the base part (60) comprises fitting means (paragraph [0023] of machine translation) fitted in a foundation (80) such that the base part is disposed at a distance from the mat and at the angle toward the drive roller (Duke: Fig. 1; using the same horizontal plane extending from the center shaft as mentioned above, an angle can be made, between the horizontal plane and the scraper, that is acute, and roughly 75°, within the 65-85° range), wherein the scraper is oriented approximately perpendicular to the longitudinal direction (Fig. 5).
Regarding claim 19, Fanguy as modified by Harada and Duke teaches (references to Harada) wherein the elastic tongues (31) comprise steel (see paragraph [0019] of machine translation, “spring steel, stainless steel”).
Regarding claim 25, Fanguy as modified by Harada and Duke teaches (references to Fanguy) wherein each row of the elevations (see annotated Fig. 1 above) comprises a plurality of elevations spaced apart along the mat in a transverse direction orthogonal to the longitudinal direction and parallel to the straight bending lines or bands (see annotated Fig. 1 above; the elevations (12) are aligned in a row in a transverse direction orthogonal to the longitudinal direction and parallel to the straight bending lines or bands)). 
Regarding claim 26, Fanguy as modified by Harada and Duke teaches (references to Fanguy) wherein each row of the elevations (see annotated Fig. 1 above) comprises a plurality of elevations spaced apart along the mat in a transverse direction orthogonal to the longitudinal direction and parallel to the straight bending lines or bands (see annotated Fig. 1 above; the elevations (12) are aligned in a row in a transverse direction orthogonal to the longitudinal direction and parallel to the straight bending lines or bands)).
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fanguy (US 5596949) in view of Harada (JP 2014043332) and Duke (GB 2076352), and in further view of Reicks (US 4658949).
Regarding claim 14, Fanguy as modified by Harada and Duke does not explicitly teach wherein the free end of each elastic tongue comprises a corner edge which bears against the mat, each corner edge comprising a chamfer or a rounding. 
Reicks teaches wherein the free end (14) of the scraper (10) comprises a corner edge which bears against the mat (Fig. 4), the corner edge comprising a chamfer (21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scraper of Fanguy modified by Harada and Duke with a chamfer along a corner edge of the elastic tongue that bears against a base surface as taught by Reicks in order to provide an initial scraping edge for even wear reasons (col. 2, lines 49-51). Please note in the combination, the free end is of each elastic tongue as taught by Harada. 
Regarding claim 20, Fanguy as modified by Harada and Duke does not explicitly teach wherein the free end of each elastic tongue comprises a corner edge which connects against the mat, each corner edge comprising a chamfer or a rounding. 
Reicks teaches wherein the free end (14) of the scraper (10) comprises a corner edge which connects against the mat (Fig. 4), the corner edge comprising a chamfer (21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scraper of Fanguy modified by Harada and Duke with a chamfer along a corner edge of the elastic tongue that connects against a base surface as taught by Reicks in order to provide an initial scraping edge for even wear reasons (col. 2, lines 49-51). Please note in the combination, the free end is of each elastic tongue as taught by Harada.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fanguy (US 5596949) in view of Harada (JP 2014043332) and Duke (GB 2076352), and in further view of Kotze (US 2011/0192705).
Regarding claim 23, Fanguy as modified by Harada and Duke does not explicitly disclose wherein the bae part (60) and the elastic tongues (31) (which include (20)) are formed in one piece. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base part and the elastic tongues of Harada to be formed in one piece in order for ease of manufacturing. Further, it has been held that the use of a one-piece construction instead of an article which has formally been formed in two pieces and put together would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965,968, 144 USPQ 347, 349 (CCPA 1965). Fanguy as modified by Harada and Duke does not explicitly teach wherein the base part and the elastic tongues are formed consisting solely of a polymeric material.
Kotze teaches a base part and tongues are formed consisting solely of a polymeric material (Paragraph [0003] discloses the blade mount to be made from polymeric material with the Shore A hardness between 60 and 90. Paragraph [0029] discloses the scraper blade is typically a polyethylene blade, which has a Shore A hardness within that range, both polymeric materials). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base part and the elastic tongues of Fanguy modified by Harada and Duke to consist solely of a polymeric material as taught by Kotze in order to provide a hardness, but with some flexibility. 
Regarding claim 24, Fanguy as modified by Harada and Duke does not explicitly disclose wherein the bae part (60) and the elastic tongues (31) (which include (20)) are formed in one piece. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base part and the elastic tongues of Harada to be formed in one piece in order for ease of manufacturing. Further, it has been held that the use of a one-piece construction instead of an article which has formally been formed in two pieces and put together would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965,968, 144 USPQ 347, 349 (CCPA 1965). Fanguy as modified by Harada and Duke does not explicitly teach wherein the base part and the elastic tongues are formed consisting solely of a polymeric material.
Kotze teaches a base part and tongues are formed consisting solely of a polymeric material (Paragraph [0003] discloses the blade mount to be made from polymeric material with the Shore A hardness between 60 and 90. Paragraph [0029] discloses the scraper blade is typically a polyethylene blade, which has a Shore A hardness within that range, both polymeric materials). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base part and the elastic tongues of Fanguy modified by Harada and Duke to consist solely of a polymeric material as taught by Kotze in order to provide a hardness, but with some flexibility.
Response to Arguments
Applicant’s arguments with respect to claims 7, 8, 12-14, 18-20, and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mat (US 6076656) teaches general direction of the scraper. Ryde (US 2002/0175055) teaches a grooved belt. Finger (WO 0170604) teaches a polymeric blade material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643